Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-14 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/597,992, filed on December 13, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020 has been received and considered by the examiner.

Drawings
Figures 2A-2D and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105, 106, 30a, and 30b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0005, line 1, "wear plates" has been recited twice. 
Paragraphs 0016 and 0017 describe a prior art invention and should be provided in the "background" section.
In paragraph 0018, line 1, "Fig. 1 and 3-8" appears like it should read "Fig. 1, 3-6, and 8".
In paragraph 0020, line 3, "lower bolt hole 182" appears like it should read "lower bolt hole 181".
Appropriate correction is required.

Claim Objections
Claims 5, 6, and 13 are objected to because of the following informalities: 
Claim 5 recites "a wear plate" in line 3. This claim limitation has previous antecedent basis in claim 1. For examination purposes, "a wear plate" as recited in claim 5 has been construed as "the wear plate", which was previously recited in claim 1. 
Claim 6 recites "a wear plate" in line 25. This claim limitation has previous antecedent basis in claim 6, line 10. For examination purposes, "a wear plate" as recited in claim 6 has been construed as "the wear plate", which was previously recited in claim 6, line 10. 
The "wear plate" in claim 13, line 4 has been recited twice. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 5,239,932 A).
Regarding claim 1, Weber teaches (Fig. 2): A rail car truck bolster (col. 3, line 47) comprising: a first end (Fig. 2) configured to engage with a side frame of a rail car truck (col. 3, lines 47-52), the first end (Fig. 2) having: an upper end surface (12) extending generally parallel with an upper surface of the rail car truck bolster (col. 1, lines 58-63); at least one wear plate surface (22) configured to engage with a wear plate (35), the wear plate surface (22) extending downward from the upper surface (12) at an angle (Fig. 2), the wear plate surface (22) comprising an upper bolt hole (annotated Fig. 2 below) and a lower bolt hole (annotated Fig. 2 below); a first recess (annotated Fig. 2 below) within the upper end surface (12), the first recess having a first engaging surface (annotated Fig. 2 below) extending generally parallel to the wear plate surface (22) and a first reclining surface (annotated Fig. 2 below) extending generally perpendicular to the first engaging surface (annotated Fig. 2 below), and a second recess (annotated Fig. 2 below) within the upper end surface (12), the second recess having a second engaging surface (annotated Fig. 2 below) extending generally parallel with the wear plate surface (22) and the first wear plate surface (22) and a reclining surface (annotated Fig. 2 below) extending generally perpendicular to the second engaging surface (annotated Fig. 2 below). 
Regarding claim 2, Weber teaches the elements of claim 1, as stated above. Weber further teaches (annotated Fig. 2 below):  the second engaging surface (annotated Fig. 2 below) extends between the first reclining surface (annotated Fig. 2 below) and the second reclining surface (annotated Fig. 2 below). 
Regarding claim 4, Weber teaches the elements of claim 2, as stated above. Weber further teaches (annotated Fig. 2 below): the upper bolt hole (annotated Fig. 2 below) extends between the wear plate surface (22) and the first engaging surface (annotated Fig. 2 below) of the first recess (annotated Fig. 2 below) of the upper end surface (12), and wherein the lower bolt hole (annotated Fig. 2 below) extending between the wear plate surface (22) and the second engaging surface (annotated Fig. 2 below) of the second recess (annotated Fig. 2 below) of the upper end surface (12).
Regarding claim 6, Weber teaches (annotated Fig. 2 below): A rail car truck (col. 3, line 39) comprising  a first and second side frame (col. 3, line 41), a bolster (col. 3, line 47), the bolster comprising: a first end (Fig. 2) configured to engage with the first side frame and a second end configured to engage with the second side frame (col. 3, lines 49-59), the first end (Fig. 2) having: an upper end surface (12) extending generally parallel with an upper surface of the rail car truck bolster (col. 1, lines 58-63); at least one wear plate surface (22) configured to engage with a wear plate (35), the wear plate surface (22) extending downward from the upper surface (12) at an angle (Fig. 2), the wear plate surface (22) comprising an upper bolt hole (annotated Fig. 2 below) and a lower bolt hole (annotated Fig. 2 below); a first recess (annotated Fig. 2 below) within the upper end surface (12), the first recess having a first engaging surface (annotated Fig. 2 below) extending generally parallel to the wear plate surface (22) and a first reclining surface (annotated Fig. 2 below) extending generally perpendicular to the first engaging surface (annotated Fig. 2 below), and a second recess (annotated Fig. 2 below) within the upper end surface (12), the second recess having a second engaging surface (annotated Fig. 2 below) extending generally parallel with the wear plate surface (22) and the first wear plate surface (22) and a reclining surface (annotated Fig. 2 below) extending generally perpendicular to the second engaging surface (annotated Fig. 2 below); and a wear plate (35) engaged to the wear plate surface (22) via at least a first (37) and second fastener (37); and a friction wedge (27) configured to engage with the wear plate (35).
Regarding claim 7, Weber teaches the elements of claim 6, as stated above. Weber further teaches (annotated Fig. 2 below): the second engaging surface (annotated Fig. 2 below) extends between the first reclining surface (annotated Fig. 2 below) and the second reclining surface (annotated Fig. 2 below).
Regarding claim 9, Weber teaches the elements of claim 7, as stated above. Weber further teaches (annotated Fig. 2 below): the upper bolt hole (annotated Fig. 2 below) extends between the 
Regarding claim 10, Weber teaches the elements of claim 8, as states above. Weber further teaches (annotated Fig. 2 below): the first fastener (37) is received within the upper bolt hole (annotated Fig. 2 below) and the second fastener (37) is received within the lower bolt hole (annotated Fig. 2 below).
Regarding claim 12, Weber teaches the elements of claim 6, as stated above. Weber further teaches (annotated Fig. 2 below): the second end (col. 1, lines 20-27) also includes: an upper end surface (12) extending generally parallel with an upper surface of the rail car truck bolster (col. 1, lines 58-63); at least one wear plate surface (22) configured to engage with a wear plate (35), the wear plate surface (22) extending downward from the upper surface (12) at an angle (Fig. 2), the wear plate surface (22) comprising an upper bolt hole (annotated Fig. 2 below) and a lower bolt hole (annotated Fig. 2 below); a first recess (annotated Fig. 2 below) within the upper end surface (12), the first recess having a first engaging surface (annotated Fig. 2 below) extending generally parallel to the wear plate surface (22) and a first reclining surface (annotated Fig. 2 below) extending generally perpendicular to the first engaging surface (annotated Fig. 2 below), and a second recess (annotated Fig. 2 below) within the upper end surface (12), the second recess having a second engaging surface (annotated Fig. 2 below) extending generally parallel with the wear plate surface (22) and the first wear plate surface (22) and a reclining surface (annotated Fig. 2 below) extending generally perpendicular to the second engaging surface (annotated Fig. 2 below), wherein the upper bolt hole (annotated Fig. 2 below) of the second end extends between the wear plate surface (22) of the second end and the first engaging surface (annotated Fig. 2 below) of the first recess (annotated Fig. 2 below) of the upper end surface (12) of the 

    PNG
    media_image1.png
    579
    496
    media_image1.png
    Greyscale

Regarding claim 13, Weber teaches (new annotated Fig. 2 below): A method of installing a wear plate (35) onto a rail car truck bolster (col. 3, line 47), the rail car truck bolster having a first end (Fig. 2) that engages with a side frame of a rail car (col. 3, lines 49-59), the first end (Fig. 2) having an upper end surface (12) extending generally parallel with an upper surface of the bolster (col. 3, lines 58-63), wear plate surface (22) extending downward from the upper surface (12) at an angle (Fig. 2), the wear plate surface (22) comprising an upper bolt hole (new annotated Fig. 2 below) and a lower bolt hole (new .	

    PNG
    media_image2.png
    579
    496
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3, 5, 8, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3 and 8, the prior art fails to teach that the first and second engaging surfaces and the first and second reclining surfaces collectively form ribs arranged in a W-shaped cross section. 
Regarding claims 5, 11, and 14, the prior art fails to teach that the lower bolt hole is configured to receive a second fastener longer than the first fastener. While Weber teaches two bolts (37) that may be interpreted as the first and second fasteners, the examiner finds no obvious reason to modify the second fastener such that it is longer than the first fastener. Such a modification would require improper hindsight reasoning. 



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-3654871-A: Teaches a bolster with a hardened wear plate bolted in place and a w-shaped cross section in the bolster end. 
US-3690270-A: Teaches a bolster with inclined friction surfaces and wear plates bolted in plate. 
US-7077411-B2: Teaches a vehicle suspension with a center fastener longer than the two side fasteners (Fig. 4). 
US-20100043668-A1: Teaches a friction shoe engaging a bolster to increase frictional engagement with a friction plate. 
US-20180265101-A1: Teaches bolster end assemblies with a wear plate attached to sloped surfaces of the bolster, and bolts/nuts to connect the wear plates. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617    


/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617